Title: [Diary entry: 12 November 1787]
From: Washington, George
To: 

Monday 12th. Thermometer at 46 in the morning—52 at Noon And 52 at Night. Wind Southerly, weather mild but lowering all day. Towards noon, and from thence till 4 oclock it had much the appearance of Snow after wch. the clouds thinned and the prospect of fair weather brightned. Colo. Lee went away about 11 Oclock and the young men after dinner. I did not ride as usual. Finished digging the Irish Potatoes at Dogue run in the cut they began on thursday last—quantity from every 4th. interval between the Corn rows 120 bushl—63 of wch. were red. Red & white were in the rows alternately.